ORIGINAL                                  02/22/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: PR 22-0004


                                       PR 22-0004                          emiLLO
                                                                           FEB 2 2 2029
 IN RE PETITION OF ALAN ZACKHEIM FOR                               O
                                                                           Bowen Greenwoc.,
                                                                       ,- Lerk_okSupreme
 REINSTATEMENT TO ACTIVE STATUS IN                                             tm. of Montana
 THE BAR OF MONTANA


       Alan Zackheim has petitioned this Court for reinstatement to active status in the
State Bar of Montana. Zackheim chose to move to inactive status in July 2016, when he
began clerking for the First Judicial District, and has worked as a law clerk continuously
thereafter. The Petition states that Zackheim is not currently subject to disciplinary
proceedings and has not committed any acts or omissions sanctionable under the Rules of
Professional Conduct while on inactive status. The Petition states that Zackheim has paid
annual dues to the State Bar while inactive, and that he "is willing and able to pay active
dues, fees, and the state license tax to the State Bar of Montana." He asks for waiver of
any requirement for purposes of reinstatement to active status to obtain continuing legal
education credits for the years he served as a law clerk while he was on inactive status.
Good cause appearing,
      IT IS HEREBY ORDERED that the petition of Alan Zackheim for reinstatement to
active status in the State Bar of Montana is GRANTED. Petitioner shall pay all dues, fees
and taxes owing to the State Bar. No continuing education credits for past years are
required.
      The Clerk is directed to provide copies of this order to the Petitioner and the
State Bar of Montana.
                        r.
      DATED this          day of February, 2022.




                                                                    47.
                                                              Chie / ustice
A?-4f J.t1t,..